               Case 3:18-cv-02076-MO         Document 28      Filed 12/11/18   Page 1 of 31




      David R. Boyajian, OSB #112582
      Email: dboyajian@schwabe.com
      SCHWABE, WILLIAMSON & WYATT, P.C.
      1211 SW 5th Ave., Suite 1900
      Portland, OR 97204
      Telephone: 503.222.9981
      Facsimile: 503.796.2900

      Briton P. Sparkman, Admitted PHV
      Email: bsparkman@chaloslaw.com
      CHALOS & CO, P.C.
      55 Hamilton Avenue
      Oyster Bay, NY 11771

              Attorneys for Plaintiff, Pacific Gulf Shipping Co.


                                  IN THE UNITED STATES DISTRICT COURT

                                        FOR THE DISTRICT OF OREGON

                                            PORTLAND DIVISION


      PACIFIC GULF SHIPPING CO.,
                                                        No. 3:18-CV-02076-MO
                           Plaintiff,
                                                        Admiralty
              vs.

      ADAMASTOS SHIPPING & TRADING                      PLAINTIFF PACIFIC GULF SHIPPING
      S.A., VIGOROUS SHIPPING &                         CO.’S OPPOSITION TO DEFENDANT’S
      TRADING S.A., BLUE WALL                           MOTION TO VACATE
      SHIPPING LTD., and PHOENIX
      SHIPPING & TRADING S.A.

                           Defendants.



              COMES NOW, Plaintiff, PACIFIC GULF SHIPPING CO. (hereinafter “PGS” or

     “Plaintiff”), by its undersigned counsel, and submits this Memorandum of Law, Declaration of

     Briton P. Sparkman, Esq. (“Sparkman Decl.”), and Declaration of Advocate Michael John

            PLAINTIFF PACIFIC GULF SHIPPING CO.’S
                                                                                SCHWABE, WILLIAMSON & WYATT, P.C.
Page 1 -                                                                                  Attorneys at Law
                                                                                    1211 SW 5th Ave., Suite 1900
            OPPOSITION TO DEFENDANT’S MOTION TO                                         Portland, OR 97204
                                                                                      Telephone: 503.222.9981
                                                                                         Fax: 503.796.2900
            VACATE
     PDX\132837\238641\DBO\22553030.1
               Case 3:18-cv-02076-MO         Document 28       Filed 12/11/18      Page 2 of 31




     Fitzgerald (“Fitzgerald Decl.”) in opposition to VIGOROUS SHIPPING & TRADING S.A.’s

     (“VIGOROUS SHIPPING” or “Defendant”) Motion to Vacate. For the reasons more fully set forth

     below, the factual allegations contained in Plaintiff’s Verified Complaint, the supplemental

     evidence presented herein, and what may be added at oral argument, it is respectfully submitted

     that Defendant’s motion should be denied in its entirety.

                                        PRELIMINARY STATEMENT

              VIGOROUS SHIPPING has purposefully sought to quick pitch a panoply of self-serving

     arguments to the Court with the ambition of avoiding the appropriate scrutiny that this case

     requires. Efstahios Gourdomichalis and George Gourdomichalis have each submitted threadbare,

     unsupported (and unsupportable) conclusory declarations which purport to demonstrate the

     separateness of Defendant VIGOROUS SHIPPING from its alter-egos: BLUE WALL SHIPPING

     LTD. (“BLUE WALL”), PHOENIX SHIPPING & TRADING S.A. (“PHOENIX”),1 and

     ADAMASTOS SHIPPING & TRADING S.A. (“ADAMSASTOS SHIPPING). The reasoning

     for doing so is clear – to avoid discovery at all costs -- which will demonstrate that the

     Gourdomichalis brothers dominate and control the Defendants without regard to appropriate

     formalities and to the inequitable detriment of others such that the corporate veil should be pierced.




     1
       Defendant VIGOROUS SHIPPING has admitted that Defendant PHOENIX is a quintessential
     Greek Law 89 company which is registered in a foreign country; but operates in Greece as a
     beneficial tax dodge. See DE 17, ¶5. Foreign shipping companies are permitted to establish a
     branch or office in Greece and in exchange are eligible for full exemption from income taxes on
     profits       derived       from      foreign        flagged        vessels.     See,      e.g.,
     https://home.kpmg.com/gr/en/home/insights/2016/11/taxes-related-to-doing-business-in-
     greece.html, last accessed December 11, 2018.
            PLAINTIFF PACIFIC GULF SHIPPING CO.’S
                                                                                     SCHWABE, WILLIAMSON & WYATT, P.C.
Page 2 -                                                                                       Attorneys at Law
                                                                                         1211 SW 5th Ave., Suite 1900
            OPPOSITION TO DEFENDANTS’ MOTION TO                                              Portland, OR 97204
                                                                                           Telephone: 503.222.9981
            VACATE                                                                            Fax: 503.796.2900



     PDX\132837\238641\DBO\22553030.1
               Case 3:18-cv-02076-MO          Document 28       Filed 12/11/18     Page 3 of 31




              Defendant fleetingly cites but fails to address the applicable case law from the District of

     Oregon which is directly on point. VIGOROUS SHIPPING’s motion omits any acknowledgement

     or citation to the binding precedent of the Ninth Circuit Court of Appeals and the persuasive

     authority from this District, which make clear how Rule B attachment cases are to be handled by

     the Court. Specifically, at this initial stage, discovery is not only warranted, but necessary under

     the facts and circumstances of this case. Interpool, Ltd. v. Char Yigh Marine, S.A., 890 F.2d 1453,

     1457 (9th Cir. 1989); see also Point II, infra. The case OS Shipping Co. v. Global Mar. Trust(s)

     Private Ltd., which proceeded before District Judge Anna Brown is particularly instructive.

     During an initial Rule E(4)(f) hearing, Judge Brown stayed a similarly situated defendant’s motion

     to vacate pending discovery and held:

              The plaintiff is hampered because the plaintiff can only know so much, given the
              posture of the case. And it may seem -- it may be fair to give them a brief
              opportunity to in fact inquire under oath of those declarants on whom you're relying
              and to ask questions about the pertinent issue, which is the elements of alter ego
              liability and what -- what might relate to that.

     Id., 11-cv-377-BR, See Sparkman Decl. at Exhibit 2, April 6, 2011 Hearing Transcript at p. 30;

     see also Exhibit 3, April 7, 2011 Hearing Transcript setting discovery parameters.

              District Judge Marco Hernandez also directed similarly situated parties to conduct

     discovery before deciding a motion to vacate in the case Swaidan Trading Co., LLC, v. M/V

     DONUSA, in rem, et al., 3:18-cv-0398-HZ. In that action, the defendant vessel owner moved to

     vacate and dismiss the complaint before the U.S. Marshal Service seized the vessel. During oral

     argument, Judge Hernandez sustained the attachment and stayed motion practice pending the

     completion of discovery. Judge Hernandez ordered:

              All of this leads me to believe that the best solution is to stay this proceeding and
              to allow targeted discovery so that the plaintiff can get the opportunity to

            PLAINTIFF PACIFIC GULF SHIPPING CO.’S
                                                                                     SCHWABE, WILLIAMSON & WYATT, P.C.
Page 3 -                                                                                       Attorneys at Law
                                                                                         1211 SW 5th Ave., Suite 1900
            OPPOSITION TO DEFENDANTS’ MOTION TO                                              Portland, OR 97204
                                                                                           Telephone: 503.222.9981
            VACATE                                                                            Fax: 503.796.2900



     PDX\132837\238641\DBO\22553030.1
               Case 3:18-cv-02076-MO          Document 28       Filed 12/11/18      Page 4 of 31




              investigate their claim that the corporate veil ought to be pierced in this particular
              case or that their claim that this is all one organization can be explored. And after
              that targeted discovery, we can then have a hearing under Rule E(4)(f).

     Id., See Sparkman Decl. at Exhibit 4, March 16, 2018 Hearing Transcript at p. 6. (emphasis added).

     Approximately two (2) weeks later (after the vessel in question had been seized), the defendant re-

     urged its motion to vacate arguing that the plaintiff had not alleged sufficient facts to meet the

     probable cause or reasonable grounds standard required to sustain an attachment under

     Supplemental Rule B and E. In support, the defendant submitted as strikingly similar, bare-bones

     declaration from a corporate representative stating that all corporate formalities were met and that

     the defendant did not have an improper relationship with the alleged alter-ego defendants. In

     rejecting the defendants’ arguments, District Judge Hernandez ruled that limited discovery should

     be completed (within thirty (30) days) and that it was a fair result for both the plaintiff and

     defendants. See Sparkman Decl., at Exhibit 5, March 30, 2018 Hearing Transcript, at p. 25.

              Upon even minimal inspection of the record in this matter, it is clear that it is the

     Gourdomichalis brothers, themselves, who have at all relevant times operated a shipping enterprise

     using numerous (and interchangeable) brass plate shell companies with no real identity, corporate

     structure, presence, or adherence to corporate formalities.         ADAMASTOS SHIPPING and

     VIGOROUS SHIPPING are no different. Neither of these shell companies have an office; nor do

     they have a staff, employees, a website, a telephone number, fax lines, and/or email addresses.

     Neither have a physical or electronic presence, but rather are organized in a foreign jurisdiction of

     convenience (i.e. The Republic of Liberia), and nominally serve as owners of the M/V

     ADAMASTOS and the M/V VIGOROUS, respectively, in name only. The Gourdomichalis

     brothers, by and through other shell companies, Defendants BLUE WALL and PHOENIX,


            PLAINTIFF PACIFIC GULF SHIPPING CO.’S
                                                                                      SCHWABE, WILLIAMSON & WYATT, P.C.
Page 4 -                                                                                        Attorneys at Law
                                                                                          1211 SW 5th Ave., Suite 1900
            OPPOSITION TO DEFENDANTS’ MOTION TO                                               Portland, OR 97204
                                                                                            Telephone: 503.222.9981
            VACATE                                                                             Fax: 503.796.2900



     PDX\132837\238641\DBO\22553030.1
               Case 3:18-cv-02076-MO         Document 28        Filed 12/11/18      Page 5 of 31




     dominate and control the actions of all Vessels as part of the commonly owned and dominated

     enterprise. VIGOROUS SHIPPING spends the majority of its motion arguing that there is no

     relationship between ADAMASTOS SHIPPING and itself (or any of the other named Defendants).

     The Gourdomichalis brothers purposefully and necessarily scrubbed all references to the M/V

     ADAMASTOS on BLUE WALL’s website and corporate filings following abandonment of the

     vessel, whilst fully laden with perishable cargo in Brazil. Notably, contemporaneous to the events

     giving rise to the underlying claim, George Gourdomichalis was representing (repeatedly) to the

     public and maritime industry that the M/V ADAMASTOS was very much a part of the commonly

     controlled Gourdomichalis enterprise.

              Apart from the 4 newbuildings, four second hand have been recently taken in their
              fleet, carrying the new names respectively of Valiant, Resolute, Daring, Ardent.
              Latest injection was the Vigorous, the former 52,500 dwt Tropical Queen, built in
              Japan (Tsuneishi), and also in their fleet is the Adamastos, a panamax that was
              built in 1999.

     See Sparkman Decl., Exhibit 1, Ship-2-Shore Article dated May 26, 2014. (emphasis added).

              Following the brazen abandonment of the M/V ADAMASTOS in Brazil by Defendants;2

     the ADAMASTOS SHIPPING shell corporation was fraudulently wound up and/or improperly

     caused and/or permitted to go out of business by BLUE WALL, PHOENIX, and the

     Gourdomichalis brothers because it saved them the costs, expense, hassle, and time required to

     resolve the claims and deficiencies arising from their unseaworthy vessel in Brazil. Defendants

     shirked their contractual and legal obligations, inequitably took the profits from years of significant

     earnings by the M/V ADAMASTOS and improperly sought to reshuffle its deck of assets within




     2
         DE 1, ¶¶ 8-31.
             PLAINTIFF PACIFIC GULF SHIPPING CO.’S
                                                                                      SCHWABE, WILLIAMSON & WYATT, P.C.
Page 5 -                                                                                        Attorneys at Law
                                                                                          1211 SW 5th Ave., Suite 1900
             OPPOSITION TO DEFENDANTS’ MOTION TO                                              Portland, OR 97204
                                                                                            Telephone: 503.222.9981
             VACATE                                                                            Fax: 503.796.2900



     PDX\132837\238641\DBO\22553030.1
               Case 3:18-cv-02076-MO          Document 28        Filed 12/11/18      Page 6 of 31




     the BLUE WALL fleet rising, much like the name suggests, like a “phoenix.” Of course, if the

     Gourdomichalis vessels were properly and independently capitalized, the M/V ADAMASTOS

     would not have been abandoned in Brazil. More to the point, Defendant VIGOROUS SHIPPING

     would have taken action to promptly release the M/V VIGOROUS from attachment through the

     posting of substitute security pursuant to Supplemental Rule E.3 In short, Plaintiff respectfully

     submits that it easily has satisfied its minimal burden to sustain the attachment and that

     Defendant’s motion to vacate must be denied in its entirety.

                              PROCEDURAL AND FACTUAL BACKGROUND

              Plaintiff commenced this ancillary Rule B maritime attachment action on December 3,

     2018, seeking an order authorizing attachment of the M/V VIGOROUS to obtain security and to

     enforce a foreign arbitration award issued on April 19, 2017. See Ver. Compl., DE 1, at ¶¶ 33-39;

     88-92. PGS alleged a maritime claim against Defendant ADAMASTOS SHIPPING for its breach

     of the charter party agreement. Id., ¶¶ 8-31. Plaintiff has sufficiently plead a prima facie admiralty

     claim against the Defendants and has sought security for its arbitration award arising under the

     breach of maritime contract in an amount of no less than USD 22,609,880.98. Id., at ¶ 91. In its

     Verified Complaint, PGS presented detailed factual allegations explaining that Defendant

     ADAMSASTOS SHIPPING was the corporate alter-ego of Defendants BLUE WALL, PHOENIX

     SHIPPING, and VIGOROUS SHIPPING and set forth a valid basis (which the Court carefully

     reviewed and accepted) for the attachment of the M/V VIGOROUS. Id., at ¶¶ 41-70.4



     3
      The costs, fees, and expenses being incurred by the Vessel are a direct result of VIGOROUS
     SHIPPING’s failure, neglect, and/or refusal to post substitute security in this matter pursuant to
     Supplemental Rule E(5) and therefore should be for Defendant’s account.
     4
       Plaintiff’s award makes clear that Plaintiff is entitled to be indemnified by ADAMASTOS
            PLAINTIFF PACIFIC GULF SHIPPING CO.’S
                                                                                SCHWABE, WILLIAMSON & WYATT, P.C.
Page 6 -                                                                                  Attorneys at Law
                                                                                    1211 SW 5th Ave., Suite 1900
            OPPOSITION TO DEFENDANTS’ MOTION TO                                         Portland, OR 97204
                                                                                      Telephone: 503.222.9981
            VACATE                                                                       Fax: 503.796.2900



     PDX\132837\238641\DBO\22553030.1
                 Case 3:18-cv-02076-MO        Document 28      Filed 12/11/18      Page 7 of 31




                Once issued, the Order, Writ of Attachment, and all supporting documents were promptly

     submitted by Plaintiff to the United States Marshal’s Office for the District of Oregon on

     December 4, 2018 for service upon the M/V VIGOROUS. The U.S. Marshal Service served the

     attachment papers on the vessel on Wednesday, December 5, 2018 at approximately 07:45 AM,

     local time once the Vessel was alongside the Temco Grain Terminal in Kalama, Washington.

     VIGOROUS SHIPPING delayed for five (5) days before filing its motion to vacate the Rule B

     Attachment on December 10, 2018. See DE 15.

                                                 ARGUMENT

           I.      DEFENDANT INSISTED ON A HEARING ON UNREASONABLY SHORT
                   NOTICE

                VIGOROUS SHIPPING sought a hearing on the motion to vacate on December 7, 2018

     (i.e. two (2) days after the Vessel was seized and three (3) days before filing its motion to vacate).

     Over Plaintiff’s objection, Defendant refused to adjourn the Court’s Wednesday, December 12,

     2018 hearing setting.        Defendant did not file any pleadings for several days – i.e. - until

     approximately 12:00 noon on Monday, December 10, 2018. Plaintiff’s counsel conferred with

     Defendant and requested additional time to review Defendant’s submissions with Plaintiff and to

     respond to the motion to Vacate. VIGOROUS SHIPPING refused and insisted on proceeding with

     the December 12th hearing (a mere “45” hours after filing its motion to vacate). Here, Plaintiff has

     plead significant factual allegations which demonstrate reasonable grounds to support the




     SHIPPING for any and all liabilities that Plaintiff “have or might be found to have or might in the
     near future” related to the claims up the charter chain by Marubeni Corporation and Integris Co
     Ltd., plus applicable costs, fees, and interest. DE 1, at Exhibit 2. At present, the award which has
     unjustly gone unpaid has an estimated value of approximately USD 23,000,000.
                PLAINTIFF PACIFIC GULF SHIPPING CO.’S
                                                                                     SCHWABE, WILLIAMSON & WYATT, P.C.
Page 7 -                                                                                       Attorneys at Law
                                                                                         1211 SW 5th Ave., Suite 1900
                OPPOSITION TO DEFENDANTS’ MOTION TO                                          Portland, OR 97204
                                                                                           Telephone: 503.222.9981
                VACATE                                                                        Fax: 503.796.2900



     PDX\132837\238641\DBO\22553030.1
                  Case 3:18-cv-02076-MO         Document 28       Filed 12/11/18     Page 8 of 31




     continued attachment of the Vessel. As every court in this District has found under similar

     circumstances, Plaintiff should be given a full and fair opportunity to explore Defendant’s self-

     serving and conclusory statements through written discovery and depositions. VIGOROUS

     SHIPPING’s ambition to press forward with the hearing on an incomplete record is purposefully

     aimed at depriving the Plaintiff and the Court with the opportunity to develop the facts as they will

     inevitably lead to the corporate veil of the Defendants being pierced.

           II.      DISCOVERY IS APPROPRIATE AND WARRANTED IN THIS MATTER

                 As set forth in Plaintiff’s Verified Complaint and Point III, infra, Plaintiff has met its

     burden to demonstrate reasonable grounds to sustain the maritime attachment in this case.

     Notwithstanding, limited discovery to further develop the factual record in this case and examine

     the corporate relationship between the Defendants should be permitted based on Ninth Circuit

     precedent and the regular practice of the Courts sitting in this District (and other Districts

     throughout the Ninth Circuit). In Interpool, Ltd. v. Char Yigh Marine, S.A., 890 F.2d 1453, 1457

     (9th Cir. 1989), the Ninth Circuit held: “The Supreme Court has held that admiralty jurisdiction

     further extends to the determination of ownership of an attached vessel even if that determination

     involves the court in the examination of transactions that are ‘intrinsically nonmaritime.’” For

     issues unrelated to the merits of the dispute, “pretrial discovery procedures are not necessarily

     precluded and there is authority to permit such discovery to go forward.” Filia Compania Naviera,

     S.A. v. Petroship, S.A., 1982 U.S. Dist. LEXIS 9404, *15 (S.D.N.Y. 1982) (citing Nederlandse

     Erts Tanker-smaatschappij, N.V. v. Isbrandsten Co., 362 F.2d 205, 206 (2d Cir. 1966)).

                 Plaintiff has presented detailed allegations about how Defendants have engaged in a pattern

     of corporate entanglement and sham structures to shield their actual assets and avoid liability to


                 PLAINTIFF PACIFIC GULF SHIPPING CO.’S
                                                                                      SCHWABE, WILLIAMSON & WYATT, P.C.
Page 8 -                                                                                        Attorneys at Law
                                                                                          1211 SW 5th Ave., Suite 1900
                 OPPOSITION TO DEFENDANTS’ MOTION TO                                          Portland, OR 97204
                                                                                            Telephone: 503.222.9981
                 VACATE                                                                        Fax: 503.796.2900



     PDX\132837\238641\DBO\22553030.1
               Case 3:18-cv-02076-MO            Document 28         Filed 12/11/18      Page 9 of 31




     creditors, including Plaintiff.         The Defendants are dominated and controlled by the

     Gourdomichalis brothers, by and through, inter alia, BLUE WALL and PHOENIX. When

     examining alter-ego allegations, a Plaintiff cannot reasonably be expected to obtain all evidence

     to support its allegations, where the Defendants have structured their corporate form so as to shield

     themselves from creditors. See OS Shipping Co., 2011 U.S. Dist. LEXIS 49054, *25-33. As Judge

     Brown held in OS Shipping Co., discovery is necessary and appropriate because the information

     and evidence to prove Plaintiff’s factual allegations are in the exclusive control of the Defendants.

     Following discovery in the OS Shipping Co. case, including depositions of the defendants’

     corporate representatives, the Rule B attachment was again sustained by Judge Brown at the

     continued Rule E(4)(f) hearing, who found that the plaintiff had presented sufficient evidence to

     sustain the attachment on either a theory of domination and control by one defendant over the other

     corporate entities. Id., The Court further held that defendants were under the domination and

     control of a beneficial owning company and had engaged in fraud in their debt avoidance efforts.

     See OS Shipping Co., 2011 U.S. Dist. LEXIS 49054, *25-33.

              In Twentieth Century Fox Int'l Corp. v. Scriba, 385 Fed. Appx. 651 (9th Cir. 2010), the

     Ninth Circuit Court of Appeals held that discovery limited to specific alter-ego issues was

     appropriate and determined that the district court erred in granting the motion to dismiss and ruling

     on an incomplete record.5 In another matter in this Circuit, District Judge Alsup (of the Northern




     5
       In Twentieth Century Fox, the Ninth Circuit focused on the following two (2) points in concluding
     that plaintiff sufficiently demonstrated that the denial of discovery would result in prejudice: (i)
     plaintiff’s representations of the discovery sought was specific; and (ii) plaintiff’s allegations, if
     supported by evidence, would “provide a strong argument for the exercise of jurisdiction over [the
     alleged alter ego].” Twentieth Century, at 653. In this matter, Plaintiff seeks written discovery
     requests and to take depositions of Defendants’ representatives.
            PLAINTIFF PACIFIC GULF SHIPPING CO.’S
                                                                                    SCHWABE, WILLIAMSON & WYATT, P.C.
Page 9 -                                                                                      Attorneys at Law
                                                                                        1211 SW 5th Ave., Suite 1900
            OPPOSITION TO DEFENDANTS’ MOTION TO                                             Portland, OR 97204
                                                                                          Telephone: 503.222.9981
            VACATE                                                                           Fax: 503.796.2900



     PDX\132837\238641\DBO\22553030.1
              Case 3:18-cv-02076-MO          Document 28        Filed 12/11/18     Page 10 of 31




     District of California) issued an Order holding defendants’ motions to vacate a maritime

     attachment in abeyance pending jurisdictional discovery. KPI Bridge Oil Sing. PTE Ltd. v. Berlian

     Laju Tanker TBK PT, 2012 U.S. Dist. LEXIS 37751 (N.D. Cal. 2012). In that matter, plaintiff

     alleged, in relevant part, that one defendant controlled the other and that the defendants failed to

     maintain corporate formalities. Id. In allowing limited jurisdictional discovery, Judge Alsup held:

              Plaintiff seeks leave to conduct limited discovery into the relationship between
              Marina and Berlian, to support its alter ego allegations. Our court of appeals has
              held that, in general, “where further discovery on [the] issue might well
              demonstrate facts sufficient to constitute a basis for jurisdiction,” denial of
              jurisdictional discovery will be an abuse of discretion. Harris Rutsky & Co. Ins.
              Services, Inc. v. Bell & Clements Ltd., 328 F.3d 1122, 1135 (9th Cir. 2003). Without
              ruling on defendants’ evidentiary objections, this order finds cause to allow limited
              jurisdictional discovery on the issue of defendants’ alleged alter ego relationship.
              … Plaintiff is not tasked, at this stage, with proving the merits of its claims, but
              rather their sufficiency. Absent express direction to the contrary, there is no reason
              to restrict the discretionary grant of limited jurisdictional discovery on the facts
              presented here.

     Id., at 11-14 (emphasis added); see also Kite Shipping LLC v. San Juan Navigation Corp., 2012

     U.S. Dist. LEXIS 96199, 19-21 (S.D. Cal. 2012) (District Judge Moskowitz held Magistrate

     Gallo’s denial plaintiff’s request for limited discovery on plaintiff’s alter-ego theory was an abuse

     of discretion and granted expedited jurisdictional discovery on the alter-ego allegations).

              Simply put, it is common practice for the district courts to permit discovery where factual

     findings must be made in deciding a motion to vacate. See e.g. Naftomar Shipping and Trading

     Co. Ltd. v. KMA International S.A., 2011 U.S. Dist. LEXIS 24723 (S.D. Tex. 2011) (Court denied

     motion to vacate and granted opportunity to conduct discovery on basis that plaintiff plead

     sufficient facts and offered sufficient evidence of alter-ego allegations); Rea Navigation, Inc v.




            PLAINTIFF PACIFIC GULF SHIPPING CO.’S
                                                                                      SCHWABE, WILLIAMSON & WYATT, P.C.
Page 10 -                                                                                       Attorneys at Law
                                                                                          1211 SW 5th Ave., Suite 1900
            OPPOSITION TO DEFENDANTS’ MOTION TO                                               Portland, OR 97204
                                                                                            Telephone: 503.222.9981
            VACATE                                                                             Fax: 503.796.2900



     PDX\132837\238641\DBO\22553030.1
                Case 3:18-cv-02076-MO        Document 28       Filed 12/11/18      Page 11 of 31




     World Wide Shipping Ltd., 2010 AMC 221 (S.D.N.Y. 2009) (the court held that plaintiffs pled

     sufficient facts to sustain the attachment where plaintiffs alleged that the purported alter ego shared

     an address, phone number, contact information, and staff with the defendant, and made payments

     on behalf of the defendant, and allowed for limited discovery on the alter ego issue “in order to

     ensure that the Alter Ego Defendants' funds are not attached longer than necessary.”); see also

     Maryland Tuna Corp. v. MS Benares, 429 F.2d 307, 322 (2d Cir. 1970) (discovery permitted in

     respect to allegation that assets owned by one corporation should in fact be considered an asset of

     a related corporation).

                Accordingly, Plaintiff respectfully requests that it be given an opportunity to conduct

     discovery before proceeding with a substantive Rule E(4)(f) hearing.

         III.        PLAINTIFF HAS SATISFIED ITS PLEADING BURDEN TO SUSTAIN THE
                     ATTACHMENT

                A.     Background of maritime attachment.

                Rule B of the Supplemental Rules of Admiralty and Maritime Claims governs the

     procedure by which a party may attach another party’s assets.6 After a defendant has received

     notice of a maritime attachment, the defendant may contest it pursuant to Supplemental Rule

     E(4)(f). Equatorial Marine Fuel Mgmt. Servs. PTE v. MISC Berhad, 591 F.3d 1208, 1210 (9th Cir.

     2010). The Court’s inquiry is limited to evaluating whether Plaintiff has satisfied four (4)




     6
       “If a defendant is not found within the district, . . . a verified complaint may contain a prayer for
     process to attach the defendant’s tangible or intangible personal property . . . in the hands of
     garnishees named in the process . . . the court must review the complaint and affidavit and, if the
     conditions of this Rule B appear to exist, enter an order so stating and authorizing process of
     attachment and garnishment. The clerk may issue supplemental process enforcing the court’s order
     upon application without further court order.” Fed. R. Civ. P. Supp. R. B.

            PLAINTIFF PACIFIC GULF SHIPPING CO.’S
                                                                                      SCHWABE, WILLIAMSON & WYATT, P.C.
Page 11 -                                                                                       Attorneys at Law
                                                                                          1211 SW 5th Ave., Suite 1900
            OPPOSITION TO DEFENDANTS’ MOTION TO                                               Portland, OR 97204
                                                                                            Telephone: 503.222.9981
            VACATE                                                                             Fax: 503.796.2900



     PDX\132837\238641\DBO\22553030.1
              Case 3:18-cv-02076-MO           Document 28        Filed 12/11/18      Page 12 of 31




     requirements:

              Under Rule B of the Supplemental Admiralty Rules, Plaintiff may attach a
              defendant’s property if four conditions are met. (1) Plaintiff has a valid prima facie
              admiralty claim against the defendant; (2) defendant cannot be found within the
              district; (3) property of the defendant may be found within the district; and (4) there
              is no statutory or maritime law bar to the attachment.

     OS Shipping Co. v. Global Mar. Trust(s) Private Ltd., 2011 U.S. Dist. LEXIS 49054, *10 (D. Ore.

     2011)(quoting Equatorial Marine, supra)

              Courts in this District and throughout this Circuit have recognized that the procedure

     authorized under Supplemental Rule B has a dual purpose: (i) to assure a defendant’s appearance;

     and (ii) to assure satisfaction in case the suit is successful. Polar Shipping, Ltd. v. Oriental Shipping

     Corp., 680 F.2d 627, 637 (9th Cir. 1982). Maritime attachments have found favor in the courts

     because of the widely recognized fact that, as is the case here, it is frequently more difficult to find

     property of parties to a maritime dispute than of parties to a traditional civil action. Applying this

     rationale, the Ninth Circuit Court of Appeals has stated:

              A ship may be here today and gone tomorrow, not to return for an indefinite period,
              perhaps never. Assets of its owner, including debts for freights, as in this case,
              within the jurisdiction today, may be transferred elsewhere or paid off tomorrow.
              It is for these reasons that maritime actions in rem, libeling a ship or other assets of
              a defendant, Supplemental Rule C, or attachment in actions in personam,
              Supplemental Rule B, were developed. These reasons are as valid today as they
              ever were.

     Id.; see also Fla. Conf. Ass'n of Seventh-Day Adventists v. Kyriakides, 151 F. Supp. 2d 1223, 1229

     (C.D. Cal. 2001)(“The primary concern driving the creation of the right of attachment and

     garnishment was the transitory nature of maritime commerce…”). Thus, the policy underlying

     maritime attachment “has been to permit the attachment of assets wherever they can be found…”

     Aqua Stoli Shipping, Ltd. v. Gardner Smith Pty Ltd., 460 F.3d 434, 443 (2d. Cir. 2006), abrogated


            PLAINTIFF PACIFIC GULF SHIPPING CO.’S
                                                                                       SCHWABE, WILLIAMSON & WYATT, P.C.
Page 12 -                                                                                        Attorneys at Law
                                                                                           1211 SW 5th Ave., Suite 1900
            OPPOSITION TO DEFENDANTS’ MOTION TO                                                Portland, OR 97204
                                                                                             Telephone: 503.222.9981
            VACATE                                                                              Fax: 503.796.2900



     PDX\132837\238641\DBO\22553030.1
              Case 3:18-cv-02076-MO           Document 28       Filed 12/11/18      Page 13 of 31




     on other grounds by Shipping Corp. of India Ltd. v. Jaldhi Overseas Pte. Ltd., 585 F.3d 58 (2d

     Cir. 2009).

              B.       Plaintiff need only demonstrate reasonable grounds to sustain the
                       attachment

              At a Rule E(4)(f) hearing, the Plaintiff bears the burden of showing that it has satisfied the

     requirements of Rule B. See Fed. R. Civ. P. Supp. R. E(4)(f); Equatorial Marine, 591 F.3d at 1210,

     (citing Aqua Stoli Shipping, 460 F.3d at 474). Federal courts in this District and Circuit have

     consistently held that, in a Rule E, post-seizure hearing, Plaintiff need only demonstrate reasonable

     grounds (or probable cause) for the attachment. OS Shipping Co., 2011 U.S. Dist. LEXIS 49054,

     at *11-12 (collecting cases and quoting Sea Prestigio, LLC v. M/Y/ Triton, 2010 U.S. Dist. LEXIS

     135377 (S.D. Cal. Dec. 22, 2010), wherein the District Court held:

              The purpose of this hearing is not “to resolve definitively the dispute between the
              parties, but only to make a preliminary determination whether there were
              reasonable grounds for issuing the arrest warrant.” Lion de Mer v. M/V Loretta V,
              1998 U.S. Dist. LEXIS 10182, at *5, (D. Md. Apr. 3, 1998). “At this stage in the
              proceedings, plaintiff merely needs to show ‘probable cause’ for the issuance of the
              warrant and writ.” Del Mar Seafoods Inc. v. Cohen, 2007 U.S. Dist. LEXIS 64426,
              at *7-8, (N.D. Cal. August 16, 2007).

     Id.; see also KPI Bridge Oil Sing. PTE Ltd. v. Berlian Laju Tanker TBK PT, 2012 U.S. Dist. LEXIS

     37751, 4-5 (N.D. Cal. 2012).

              Again, Plaintiff is not required to prove its case at the E(4)(f) stage. Rather, the hearing is

     only to determine whether reasonable grounds existed for the issuance of the writ of attachment

     (and for continued maintenance of the attachment). See e.g., Naftomar Shipping, 2011 U.S. Dist.

     LEXIS 24723 at *2; Rea Navigation, Inc. v. World Wide Shipping Ltd., 2009 U.S. Dist. LEXIS

     96113 *2 (S.D.N.Y. 2009) (noting that neither reasonable grounds or probable cause standards to

     evaluate a showing of a valid prima facie admiralty claim requires the plaintiff to prove its case at

            PLAINTIFF PACIFIC GULF SHIPPING CO.’S
                                                                                       SCHWABE, WILLIAMSON & WYATT, P.C.
Page 13 -                                                                                        Attorneys at Law
                                                                                           1211 SW 5th Ave., Suite 1900
            OPPOSITION TO DEFENDANTS’ MOTION TO                                                Portland, OR 97204
                                                                                             Telephone: 503.222.9981
            VACATE                                                                              Fax: 503.796.2900



     PDX\132837\238641\DBO\22553030.1
              Case 3:18-cv-02076-MO          Document 28       Filed 12/11/18      Page 14 of 31




     the Supplemental Rule E(4)(f) stage); Totalmar Navigation Corp. v. ATN Indus., Inc., 2008 U.S.

     Dist. LEXIS 97870 *4 (S.D.N.Y. 2008) (“[I]n ruling on a motion for vacatur [of a maritime

     attachment] the district court should not conduct a full-fledged inquiry into the merits of plaintiff’s

     claim.”).

              C.       Plaintiff has easily met the pleading requirements of Rule E(2)(a)

              Plaintiff’s good faith allegations against Defendants in its Verified Complaint satisfy the

     particularity pleading requirement of Rule E(2)(a) and are sufficient to sustain the attachment. See

     Ver. Compl. DE 1 ¶¶ 8-91. The prima facie standard in the Rule B maritime attachment context is

     a pleading requirement, not an evidentiary standard. Rule E(2)(a) requires that a complaint “state

     the circumstances from which the claim arises with such particularity that the defendant or

     claimant will be able, without moving for a more definite statement, to commence an investigation

     of the facts and to frame a responsive pleading.” Fed. R. Civ. P. Supp. R. E(2)(a). Plaintiff has

     met the heightened pleading requirements of Rule E(2)(a).7 See Japan Line, Ltd. v. Willco Oil Ltd.,

     424 F. Supp. 1092, 1094 (D. Conn. 1976) (Newman, J.) (holding that where attachment is based

     on a theory of veil-piercing, plaintiff should not be required to allege the grounds in support of the

     theory with particularity before discovery); Sea-Terminals, Inc. v. Independent Container Line,



     7
       Even though Plaintiff has met the pleading standard, there is no requirement that all allegations
     in support of the attachment must be made at the time the Order of Attachment is issued. When
     conducting a review to determine whether reasonable grounds exist to sustain the attachment,
     “Supplemental Rule E does not restrict review to the adequacy of the allegations in the complaint.”
     Linea Naviera De Cabotaje, C.A. v. Mar Caribe De Navegacion, C.A., 169 F. Supp. 2d 1341, 1358
     (M.D. Fla. 2001) (emphasis added). This Court also may consider any allegations or evidence
     offered in the parties’ papers or at the post-attachment hearing. Id. at 1357-58. “[I]t comports with
     due process to permit the initial seizure on sworn ex parte documents, followed by the early
     opportunity to put the creditor to his proof.” Mitchell v. W.T. Grant Co., 416 U.S. 600, 609 (1974).

            PLAINTIFF PACIFIC GULF SHIPPING CO.’S
                                                                                     SCHWABE, WILLIAMSON & WYATT, P.C.
Page 14 -                                                                                      Attorneys at Law
                                                                                         1211 SW 5th Ave., Suite 1900
            OPPOSITION TO DEFENDANTS’ MOTION TO                                              Portland, OR 97204
                                                                                           Telephone: 503.222.9981
            VACATE                                                                            Fax: 503.796.2900



     PDX\132837\238641\DBO\22553030.1
              Case 3:18-cv-02076-MO          Document 28        Filed 12/11/18     Page 15 of 31




     Ltd., Civ. A. No. 89-412-JRR, 1989 WL 222634, at *2 (D. Del. Aug. 16, 1989) (holding that

     whether the defendant “is a totally separate and unrelated company” from the company directly

     liable to plaintiff should not be decided “until the facts are fully fleshed out after discovery.”).

              D.       Plaintiff’s alter ego allegations and the supporting evidence known to date are
                       more than sufficient to maintain the attachment.

             When the totality of the circumstances of the relationship between BLUE WALL,

     PHOENIX, ADAMASTOS SHIPPING, and VIGOROUS SHIPPING are examined, it is obvious

     that reasonable grounds exist to support Plaintiff’s alter-ego allegations and to hold the asset, the

     M/V VIGOUROUS, as security for Plaintiff’s maritime claim. Plaintiff has presented sufficient

     and particularized alter-ego allegations in its Verified Complaint which preemptively rebut

     Defendant’s challenges and compel the Court to sustain the attachment. The Defendant speciously

     challenges the attachment, claiming that it is a separate corporate entity from Defendants BLUE

     WALL, PHOENIX, and ADAMASTOS SHIPPING; that the alter-ego allegations are

     “conclusory;” and that the attachment must be vacated. Defendant’s analysis of the standard of

     review for alter-ego allegations is well off-the-mark. Defendant conveniently (and undoubtedly

     purposefully) ignores the specific factual allegations and documents that Plaintiff has provided to

     this Court to preliminarily evince the interrelatedness of the Gourdomichalis shell companies and

     their disregard for corporate formalities by simply “striking through” the allegations in the Verified

     Complaint. DE 1, ¶¶ 42-86. Plaintiff’s allegations are not conclusory; they are in based in

     irrefutable fact and shine a light through the fog Defendants have purposely enshrouded

     themselves to hide their dodgy practices, including but not limited to abandoning a vessel fully

     loaded with perishable cargo in Brazil and unfairly and dishonestly leaving Plaintiff PGS to “pick

     up the pieces” and address the multi-million dollar claims from sub-charterers and cargo interests.

            PLAINTIFF PACIFIC GULF SHIPPING CO.’S
                                                                                      SCHWABE, WILLIAMSON & WYATT, P.C.
Page 15 -                                                                                       Attorneys at Law
                                                                                          1211 SW 5th Ave., Suite 1900
            OPPOSITION TO DEFENDANTS’ MOTION TO                                               Portland, OR 97204
                                                                                            Telephone: 503.222.9981
            VACATE                                                                             Fax: 503.796.2900



     PDX\132837\238641\DBO\22553030.1
              Case 3:18-cv-02076-MO         Document 28       Filed 12/11/18     Page 16 of 31




             Federal courts sitting in admiralty “generally apply federal common law when examining

     corporate identity.” Chan v. Society Expeditions, 123 F.3d 1287, 1294 (9th Cir. 1997); see also

     KPI Bridge Oil Sing. PTE Ltd., 2012 U.S. Dist. LEXIS 37751, *6. Piercing of the corporate veil

     is appropriate in two (2) circumstances: (i) where the parent company used the corporate entity to

     perpetrate fraud; or (ii) where the parent has so dominated and disregarded the corporate entity’s

     form that the entity transacted the parent’s business rather than its own. Chan v. Society

     Expeditions, 123 F.3d 1287, 1294 (9th Cir. 1997)(citing Kirno Hill Corp. v. Holt, 618 F.2d 982,

     985 (2d Cir.1980)).8

             There is no mechanistic formula which applies to the alter -ego analysis and there are no

     minimum numbers of factors that must be satisfied. United States v. Standard Beauty Supply

     Stores, Inc., 561 F.2d 774, 777 (9th Cir. 1977)(“Issues of alter ego do not lend themselves to strict

     rules and prima facie cases. Whether the corporate veil should be pierced depends on the

     innumerable individual equities of each case. ‘Only general rules may be laid down for

     guidance.’”). The Chan test sets forth circumstances under which a court may pierce the corporate

     veil, however the Ninth Circuit Court of Appeals has not mandated any single factor or factors

     which must be present. See KPI Bridge Oil Sing. PTE Ltd. v. Berlian Laju Tanker TBK PT, 2012

     U.S. Dist. LEXIS 37751 (N.D. Cal. Mar. 20, 2012) (“Our court of appeals has not set out which

     factors must be present to warrant piercing the corporate veil.”). In determining whether an entity

     dominates and controls its alleged alter-ego, federal courts often consider many factors including




     8
       Judge Brown in OS Shipping Co., 2011 U.S. Dist. LEXIS 49054, *15 (D. Or. May 6, 2011) emphasized
     that the test set forth in Chan is disjunctive.


            PLAINTIFF PACIFIC GULF SHIPPING CO.’S
                                                                                    SCHWABE, WILLIAMSON & WYATT, P.C.
Page 16 -                                                                                     Attorneys at Law
                                                                                        1211 SW 5th Ave., Suite 1900
            OPPOSITION TO DEFENDANTS’ MOTION TO                                             Portland, OR 97204
                                                                                          Telephone: 503.222.9981
            VACATE                                                                           Fax: 503.796.2900



     PDX\132837\238641\DBO\22553030.1
              Case 3:18-cv-02076-MO          Document 28       Filed 12/11/18      Page 17 of 31




     the following:

              (1) disregard of corporate formalities;
              (2) inadequate capitalization;
              (3) intermingling of funds;
              (4) overlap in ownership, officers, directors, and personnel;
              (5) common office space, address and telephone numbers of corporate entities;
              (6) the degree of discretion shown by the allegedly dominated corporation;
              (7) whether the dealings between the entities are at arms-length;
              (8) whether the corporations are treated as independent profit centers;
              (9) payment or guarantee of the corporation’s debts by the dominating entity, and
              (10) intermingling of property between the entities.

     See MAG Portfolio Consultant, GMBH v. Merlin Biomed Group, LLC, 268 F.3d 58, 63 (2d Cir.

     2001).

              Here, even at this preliminary, pre-discovery stage, the known evidence supports veil

     piercing.

              (1) Disregard of corporate formalities

              VIGOROUS SHIPPING attempts to downplay the lack of corporate separateness and

     formalities by alleging that the business organizations utilized by Defendants are “typical of all

     shipping companies.” DE 15, p. 13. This self-serving statement (without citation or factual

     support) glosses over Defendants’ lack of corporate formalities and irrelevantly seeks to excuse

     the (mis)conduct on the grounds that ‘everybody else does it.’          If Defendant’s contention is

     accurate, then it further supports Plaintiff’s request for discovery in this matter.

              The Gourdomichalis brothers, by and through BLUE WALL and PHOENIX, dominate and

     control each and every vessel in the BLUE WALL fleet and all single-purpose entities which are

     the nominal owners of the vessels.9 Defendant VIGOROUS SHIPPING’s only asset is admittedly



     9
         See DE 1, ¶50.
              PLAINTIFF PACIFIC GULF SHIPPING CO.’S
                                                                                      SCHWABE, WILLIAMSON & WYATT, P.C.
Page 17 -                                                                                       Attorneys at Law
                                                                                          1211 SW 5th Ave., Suite 1900
              OPPOSITION TO DEFENDANTS’ MOTION TO                                             Portland, OR 97204
                                                                                            Telephone: 503.222.9981
              VACATE                                                                           Fax: 503.796.2900



     PDX\132837\238641\DBO\22553030.1
              Case 3:18-cv-02076-MO         Document 28        Filed 12/11/18     Page 18 of 31




     the M/V VIGOROUS, which is wholly owned by BLUE WALL. All of VIGOROUS SHIPPING’s

     business is performed by PHOENIX and for the sole benefit of BLUE WALL. “An action to

     pierce the corporate veil does not deny a corporation’s legal existence . . . [r]ather such an action

     charges that the corporation’s owners used the corporation as a mere instrumentality or alter ego

     and disregarded corporate formalities.” Kertesz v. Korn, 698 F.3d 89, 91 (2d Cir. 2012) (internal

     quotation omitted). Defendant VIGOROUS SHIPPING is merely a paper company, used as a mere

     instrumentality of the other Defendants BLUE WALL and PHOENIX by and through the

     Gourdomichalis brothers.

             (2) Inadequate capitalization

             ADAMASTOS SHIPPING was clearly inadequately capitalized as it was unable and failed

     to post suitable security in Brazil in order to permit the M/V ADAMASTOS to return to berth and

     continue loading the cargo of soyabeans after her mooring lines broke free and the vessel grounded.

     See DE 1, ¶¶ 8-22. Thereafter, rather than resolving the mounting claims, paying the port agents

     and service providers, paying its crew, and rectifying the deficiencies, ADAMASTOS SHIPPING,

     at the direction and control of the Gourdomichalis brothers and/or others acting at their instructions

     elected to abandon the Vessel. Id., at ¶¶ 20 – 30.

             In his self-serving declaration, Efstahios Gourdomichalis states without support that

     VIGOROUS SHIPPING is “not inadequately capitalized.” DE 16, ¶ 8. Mr. Gourdomichalis’

     grounds for the statement is based on nothing more than the bare representation that VIGOROUS

     SHIPPING “owns” an asset, the Vessel VIGOROUS. Id. However, it is clear that the actual




            PLAINTIFF PACIFIC GULF SHIPPING CO.’S
                                                                                     SCHWABE, WILLIAMSON & WYATT, P.C.
Page 18 -                                                                                      Attorneys at Law
                                                                                         1211 SW 5th Ave., Suite 1900
            OPPOSITION TO DEFENDANTS’ MOTION TO                                              Portland, OR 97204
                                                                                           Telephone: 503.222.9981
            VACATE                                                                            Fax: 503.796.2900



     PDX\132837\238641\DBO\22553030.1
              Case 3:18-cv-02076-MO        Document 28       Filed 12/11/18      Page 19 of 31




     beneficial owner of the Vessel is Defendant BLUE WALL and in fact if VIGOROUS SHIPPING

     was properly capitalized and/or was truly independent, it would have posted substitute security for

     the claim.

             (3) Intermingling of funds

             Defendants allege that there has been no improper intermingling of funds or corporate

     accounts between any of the Defendants. DE 16, ¶ 11; DE 17, ¶¶ 14-18. However, Defendants

     have submitted no evidence to support such an allegation beyond their self-serving declarations.

     Parenthetically, the intermingling of funds may be demonstrated in numerous ways beyond simply

     sharing a bank account, including but not limited to the payment of insurance premiums, the

     payment of interest and principal amounts on Vessel mortgages, payments of debts and obligations

     to third parties, etc. Plaintiff expects to obtain information and documentation to support this

     factor through written discovery and depositions.

             (4) Overlap in ownership, officers, directors, and personnel

              The Gourdomichalis brothers are the primary beneficial owners of all the Defendants in

     this matter. DE 1, ¶¶ 32-74.10 George and Efstahios Gourdomichalis established BLUE WALL in

     2013 for the purpose of owning and operating a fleet of vessels. See DE 1, Exhibit 4. George

     Gourdomichalis also established PHOENIX as a shipmanagement company which would control

     all of the vessels which the Gourdomichalis brothers own. Defendant misleadingly claims that

     ADAMASTOS SHIPPING, BLUE WALL, PHOENIX, AND VIGOROUS SHIPPING are




     10
       In an effort not to bog this “emergency” proceeding down, Plaintiff has not reproduced each and
     every exhibit it has already filed in the record in this matter and instead will refer to the docket
     entries for each. If the Court would like, Plaintiff can re-produce them all.
            PLAINTIFF PACIFIC GULF SHIPPING CO.’S
                                                                                   SCHWABE, WILLIAMSON & WYATT, P.C.
Page 19 -                                                                                    Attorneys at Law
                                                                                       1211 SW 5th Ave., Suite 1900
            OPPOSITION TO DEFENDANTS’ MOTION TO                                            Portland, OR 97204
                                                                                         Telephone: 503.222.9981
            VACATE                                                                          Fax: 503.796.2900



     PDX\132837\238641\DBO\22553030.1
              Case 3:18-cv-02076-MO         Document 28       Filed 12/11/18     Page 20 of 31




     independently owned and not the alter-egos of the other. In fact, Defendant’s threadbare

     declarations demonstrate that the Defendants are part of a convoluted network of closely owned

     and privately held companies used to disguise George and Stathis Gourdomichalis’ exertion of

     ownership and control over BLUE WALL, PHOENIX SHIPPING, vessels M/V ADAMASTOS

     and the M/V VIGOROUS, and the single-purpose entitles ADAMASTOS SHIPPING AND

     VIGOROUS SHIPPING.

              One only need to look as far as BLUE WALL’s own website where it trumpets the

     Gourdomichalis brothers as the founders and controlling interests in the company and BLUE

     WALL states that: “It operates wholly owned, top quality dry bulk vessels. BLUE WALL has

     built a strong balance sheet, owns cash flow generating vessels and is well positioned for growth

     through the cycle.” DE 1, Exhibit 5. George Gourdomichalis established the company PHOENIX

     and serves as its Chief Executive Officer. Id. In addition, George Gourdomichalis has assumed

     the position as Chief Executive Officer of BLUE WALL and alongside his brother Efstahios

     Gourdomichalis who is the Chief Operating Officer of BLUE WALL. Id. As CEO of both BLUE

     WALL and PHOENIX, George Gourdomichalis chose to use his own company, PHOENIX, as the

     “manager/operator” to BLUE WALL’s fleet of vessels. See DE 1; DE 15. Numerous decisions in

     the context of maritime attachment and garnishment under Rule B hold that overlapping

     ownership, officers, directors, and personnel are significant factors to be considered in undertaking

     a corporate veil piercing enquiry. See, e.g., Classic Maritime Inc. v. Limbungan Makmur Sdn Bhd,

     646 F. Supp. 2d 364, 370-71 (S.D.N.Y. 2009) (overlap in officers and directors).

              George and Efstahios Gourdomichalis, by and through their companies BLUE WALL and

     PHOENIX, use numerous entities in order to create an “on paper” separation of the entities to


            PLAINTIFF PACIFIC GULF SHIPPING CO.’S
                                                                                    SCHWABE, WILLIAMSON & WYATT, P.C.
Page 20 -                                                                                     Attorneys at Law
                                                                                        1211 SW 5th Ave., Suite 1900
            OPPOSITION TO DEFENDANTS’ MOTION TO                                             Portland, OR 97204
                                                                                          Telephone: 503.222.9981
            VACATE                                                                           Fax: 503.796.2900



     PDX\132837\238641\DBO\22553030.1
              Case 3:18-cv-02076-MO       Document 28       Filed 12/11/18    Page 21 of 31




     avoid their liability for all damages caused by the abandonment of the M/V ADAMASTOS. In

     fact, the Defendants are all owned, dominated, and controlled by the Gourdomichalis brothers and

     used for a single purpose to commercially own and operate ships to the benefit of themselves. See

     Budisukma Permai Sdn v. N.M.K. Products & Agencies, 606 F. Supp. 2d 391, 399 (S.D.N.Y. 2009)

     (alter ego defendants closely owned and directed by the same group of people).

              (5) Common office space, address and telephone numbers of corporate entities

              Defendants all have the same corporate address, care of Phoenix Shipping and Trading,

     47-49 Akti Miaouli, 5th Floor, Piraeus, 18536. See DE 1, Exhibit 8, 9. Similarly, BLUE WALL’s

     website does not provide any separate contact information for PHOENIX, and lists PHOENIX’s

     contact number of “+30 2104138780” for BLUE WALL’s “Holding” and “Technical and

     Commercial” inquiries. See DE 1, Exhibit 8. BLUE WALL does not identify or provide separate

     contact information for VIGOROUS SHIPPING, despite the M/V VIGOROUS being owned by

     both BLUE WALL and VIGOROUS SHIPPING. The Defendants have no other physical

     presence, office, telephone lines, fax numbers, utilities, or existence separate and apart from

     PHOENIX. The sharing of the same business address has been held to be, along with other criteria,

     sufficient to provide reasonable grounds to support alter ego liability. Classic Maritime Inc. v.

     Limbungan Makmur Sdn Bhd, 646 F. Supp. 2d 364, 371 (S.D.N.Y. 2009).

             (6) The degree of discretion shown by the allegedly dominated corporation

             As stated previously, ADAMASTOS SHIPPING and VIGOROUS SHIPPING are nothing

     more than brass plate companies with no employees, offices, website, telephone lines, fax lines,

     and/or any other corporate formality beyond being registered in Liberia. These companies have




            PLAINTIFF PACIFIC GULF SHIPPING CO.’S
                                                                                 SCHWABE, WILLIAMSON & WYATT, P.C.
Page 21 -                                                                                  Attorneys at Law
                                                                                     1211 SW 5th Ave., Suite 1900
            OPPOSITION TO DEFENDANTS’ MOTION TO                                          Portland, OR 97204
                                                                                       Telephone: 503.222.9981
            VACATE                                                                        Fax: 503.796.2900



     PDX\132837\238641\DBO\22553030.1
              Case 3:18-cv-02076-MO        Document 28       Filed 12/11/18      Page 22 of 31




     no discretion and no ability to perform any corporate function except by and through the control

     exerted by the Gourdomichalis brothers and Defendant BLUE WALL.

             (7) Whether the dealings between the entities are at arms-length

              The Office of the Deputy Commissioner of Maritime Affairs for the Republic of Liberia

     maintains copies of the mortgages for the M/V VIGOROUS and M/V ADAMASTOS, which

     further connects the Defendants and establishes a failure to conduct arms-length transactions by

     George and Stathis Gourdomichalis as the beneficial owners of the M/V VIGOROUS and the M/V

     ADAMASTOS. See DE 1, Exhibits 3, Exhibit 10. Under the terms of the mortgage agreement

     between the lending bank and ADAMASTOS SHIPPING, George Gourdomichalis was the sole

     signatory of the agreement on behalf of ADAMASTOS SHIPPING. See DE 1, Exhibit 3.

              The mortgage agreement for the M/V VIGOROUS was signed in connection with a

     mortgage between VIGOROUS SHIPPING and CIT Finance LLC to secure a $24,150,000 loan

     for Brazen Shipping & Trading S.A. (hereinafter “BRAZEN”) and Dashing Shipping & Trading

     S.A. (hereinafter “DASHING”) both also owned by BLUE WALL. See DE 1, Exhibit 10. Under

     the mortgage agreement, the collateral guarantor is VIGOROUS SHIPPING and the parent

     guarantor is BLUE WALL. Id. Pursuant to Schedule 1, Part A of the mortgage agreement, all

     communications under the Agreement shall be sent to “c/o Phoenix Shipping and Trading, 47-49

     Akti Miaouli, 5th Floor, Piraeus, 18536.” Id. Evidence that transactions are not arms-length include

     when the parent obtains financing for the subsidiary by guaranteeing a loan, by providing security,

     or subordinating the parent’s debt to the loan provider. See A&P Brush Mfg. Corp. v. NLRB, 140

     F.3d 216, 221 (2d Cir. 1998). Here, it is clear that VIGOROUS SHIPPING has no independent

     authority as its single asset which it has represented to this Court establishes its ‘adequate


            PLAINTIFF PACIFIC GULF SHIPPING CO.’S
                                                                                   SCHWABE, WILLIAMSON & WYATT, P.C.
Page 22 -                                                                                    Attorneys at Law
                                                                                       1211 SW 5th Ave., Suite 1900
            OPPOSITION TO DEFENDANTS’ MOTION TO                                            Portland, OR 97204
                                                                                         Telephone: 503.222.9981
            VACATE                                                                          Fax: 503.796.2900



     PDX\132837\238641\DBO\22553030.1
              Case 3:18-cv-02076-MO          Document 28       Filed 12/11/18      Page 23 of 31




     capitalization’ has been pledged in a mortgage for the benefit of BLUE WALL and two (2) other

     single purpose vessel shell companies.

              (8) Whether the corporations are treated as independent profit centers

              The entire business model of the Gourdomichalis brother’s companies is to have the single

     purpose vessel entities generate income and profits for BLUE WALL (while maintaining the

     purported protection which comes from having separate brass plate companies). In reality, all of

     the Defendants are set up and organized in order to generate profits for BLUE WALL and in turn

     the Gourdomichalis brothers. See, e.g. DE 1, Exhibit 5 (wherein BLUE WALL’s corporate

     statement confirms that it is the owner of a fleet of vessels all of which are strategically positioned

     in order to generate profits for BLUE WALL).

              (9) Payment or guarantee of the corporation’s debts by the dominating entity

              As set forth above in factor 7, BLUE WALL and the Gourdomichalis brothers forced

     VIGOUROUS SHIPPING and the M/V VIGOROUS to serve as collateral for a mortgage which

     would secure the financing for two (2) other ships owned by BLUE WALL (and not by

     VIGOROUS SHIPPING). Id. As part of that agreement, VIGOROUS SHIPPING was designated

     as the collateral guarantor and agreed to guarantee all liabilities of BRAZEN and DASHING in

     the financial documents. DE 1, at Exhibit 10. Such guarantee was given without compensation or

     an arms-length contract because VIGOROUS SHIPPING, just like all other single purpose entities

     in the BLUE WALL fleet, is dominated and controlled by BLUE WALL.

              (10) Intermingling of property between the entities.

              Defendant BLUE WALL currently has a fleet of eight (8) vessels consisting of the M/V

     BRAZEN; M/V COURAGEOUS; M/V DAUNTLESS; M/V FEARLESS; M/V AUDACIOUS;


            PLAINTIFF PACIFIC GULF SHIPPING CO.’S
                                                                                      SCHWABE, WILLIAMSON & WYATT, P.C.
Page 23 -                                                                                       Attorneys at Law
                                                                                          1211 SW 5th Ave., Suite 1900
            OPPOSITION TO DEFENDANTS’ MOTION TO                                               Portland, OR 97204
                                                                                            Telephone: 503.222.9981
            VACATE                                                                             Fax: 503.796.2900



     PDX\132837\238641\DBO\22553030.1
              Case 3:18-cv-02076-MO        Document 28        Filed 12/11/18     Page 24 of 31




     M/V DEFIANT; M/V INTREPID; and the M/V VIGOROUS. See DE 1, Exhibit 6. Each of these

     vessels has an entity listed as its nominal owner different from BLUE WALL; however, BLUE

     WALL ultimately controls these vessel-owning entities and the vessels themselves. Id. BLUE

     WALL regularly holds itself out as the owners and operators of the eight (8) vessels to the public.

     See DE 1, Exhibit 6. The parent using the subsidiary’s property as its own is indicative of total

     domination of the subsidiary by the parent. See United States v. Jon-T Chemicals, Inc., 768 F.2d

     686, 691 (5th Cir. 1985).          VIGOROUS SHIPPING has submitted various certificates

     demonstrating its purported “ownership” of the Vessel. See DE 19-3, 19-4, 19-5 (Permanent

     Certificate of Registry and Certificate of Ownership and Encumbrance for the M/V VIGOROUS).

     However, simply complying with the regulatory requirements of the Liberian Registry are

     insufficient to demonstrate compliance with corporate formalities to defeat Plaintiff’s well-

     reasoned alter-ego allegations in support of piercing the corporate veil

              E.       Defendants Abuse of the Corporate Form has Caused Manifest Injustice to
                       Plaintiff

              On April 8, 2014, Defendant ADAMASTOS SHIPPING entered into a charter party

     agreement with Plaintiff and represented to Plaintiff that the M/V ADAMASTOS was seaworthy.

     See DE 1, Exhibit 2. Defendant PHOENIX as the technical manager and agent for Owners who

     completed the Charter Party agreement knew that the representation was false and a fraud as the

     M/V ADAMASTOS was unseaworthy; not fit for the purpose of loading, carriage, and discharge;

     not in compliance with all international regulations and/or requirements for any port, port of call,

     or country. Id. Defendants breached the charter party agreement and abandoned the M/V

     ADAMASTOS without remedying the deficiencies, loading the vessel, and delivering the cargo

     as required under the agreement.

            PLAINTIFF PACIFIC GULF SHIPPING CO.’S
                                                                                   SCHWABE, WILLIAMSON & WYATT, P.C.
Page 24 -                                                                                    Attorneys at Law
                                                                                       1211 SW 5th Ave., Suite 1900
            OPPOSITION TO DEFENDANTS’ MOTION TO                                            Portland, OR 97204
                                                                                         Telephone: 503.222.9981
            VACATE                                                                          Fax: 503.796.2900



     PDX\132837\238641\DBO\22553030.1
              Case 3:18-cv-02076-MO          Document 28        Filed 12/11/18      Page 25 of 31




              BLUE WALL, PHOENIX, and the Gourdomichalis brothers now intend to operate its

     remaining fleet of vessels, including the M/V VIGOROUS with impunity, without providing

     Plaintiff with payment for the damages caused by their abandonment of the M/V ADAMASTOS

     in Brazil. See DE 1, Exhibit 2. To prove there has been a sham to perpetrate a fraud, claimants

     need only show constructive fraud. See Sparling v. Doyle, 2014 U.S. Dist. LEXIS 151113 *21

     (W.D. Tex. 2014). Constructive fraud requires only a showing that permitting the separate

     corporate existence would bring about an inequitable result, neither fraud nor an intent to defraud

     need be shown. Id.

              Plaintiff’s allegations also properly set forth the reasonable grounds in support of the legal

     theory known as “reverse corporate veil piercing”11 to attach the asset of the subsidiary

     VIGOROUS SHIPPING for the injustice and fraud committed by BLUE WALL, PHOENIX,

     ADAMASTOS SHIPPING, and the Gordomichalis Brothers. See DE 1 ¶¶ 8-86; see also Asarco

     LLC v. Americas Mining Corp., 396 B.R. 278, 321 (S.D. Tex., 2008) (wherein the Court noted that

     in a circumstance where the subsidiary who owns the attached asset argued it had not committed

     any fraud against plaintiff – though other subsidiaries had – could still have its veil pierced. “To

     hold otherwise, would be stating that a party seeking to recover for the fraud or injustice that

     resulted from a sophisticated shell game is unable to pierce the corporate veil. In effect, a contrary




     11
       In discussing the principles of reverse corporate veil piercing, the Fifth Circuit Court of Appeals
     has stated that the “slight variation” of the ordinary corporate veil piercing situation (i.e. – seeking
     to hold the shareholder liable for the acts of the corporation) “is of no consequence . . . because
     the end result under both views is the same – two separate entities merge into one for liability
     purposes.” Maiz v. Virani, 311 F.3d 334, 346 at n. 11 (5th Cir. 2002). See also, e.g., Zahra
     Spiritual Trust v. U.S., 910 F.2d 240 (5th Cir.1990); Seghers v. El Bizri, 513 F.Supp.2d 694 (N.D.
     Tex., 2007).

            PLAINTIFF PACIFIC GULF SHIPPING CO.’S
                                                                                      SCHWABE, WILLIAMSON & WYATT, P.C.
Page 25 -                                                                                       Attorneys at Law
                                                                                          1211 SW 5th Ave., Suite 1900
            OPPOSITION TO DEFENDANTS’ MOTION TO                                               Portland, OR 97204
                                                                                            Telephone: 503.222.9981
            VACATE                                                                             Fax: 503.796.2900



     PDX\132837\238641\DBO\22553030.1
              Case 3:18-cv-02076-MO        Document 28       Filed 12/11/18     Page 26 of 31




     conclusion would essentially recognize that a conglomerate can utilize each subsidiary to work

     one instance of fraud or injustice with impunity.”). As set forth above, the Gourdomichalis

     brothers, by and through BLUE WALL and PHOENIX merely use their corporate subsidiaries

     including ADAMSASTOS SHIPPING and VIGOROUS SHIPPING, as pawns to evade its debts.

     There are reasonable grounds to sustain the attachment, and Plaintiff respectfully submits that

     Defendants’ motion to vacate must be denied in its entirety.

              F.       The Totality of Facts known at this time Supports a Finding that Reasonable
                       Grounds exist to maintain the attachment pursuant to Plaintiff’s alter-ego
                       theory.

              As demonstrated above, there is clearly a comingling of assets, management personnel,

     ownership, and officers among Defendants. While the companies may appear to be separate on

     paper (and only barely, at that), Plaintiff has presented an undeniable reasonable grounds for its

     attachment of the M/V VIGOROUS on the basis that the Defendants are alter-egos subject to the

     complete domination and control of BLUE WALL and PHOENIX by and through the

     Gourdomichalis Brothers.

              Despite Defendant VIGOROUS SHIPPING’s desperate allegations that Plaintiff must

     prove all its alter-ego allegations and/or have all of the information regarding the web of sham

     corporations created by Defendants to support the writ, that is not the standard of review and this

     Honorable Court should reject such arguments and sustain the attachment. See Maersk, Inc. v.

     Neewra, Inc., 443 F. Supp. 2d 519, 530-31 (S.D.N.Y. 2006) (“Taken together, the Complaint and

     Plaintiff’s extrinsic allegations describe an international web of suspect corporations and

     individual actors who employ tacit alliances and shifting identities as the primary tools of their

     malfeasance. In a case such as this, the Court will not permit [movant] to employ those same tools


            PLAINTIFF PACIFIC GULF SHIPPING CO.’S
                                                                                  SCHWABE, WILLIAMSON & WYATT, P.C.
Page 26 -                                                                                   Attorneys at Law
                                                                                      1211 SW 5th Ave., Suite 1900
            OPPOSITION TO DEFENDANTS’ MOTION TO                                           Portland, OR 97204
                                                                                        Telephone: 503.222.9981
            VACATE                                                                         Fax: 503.796.2900



     PDX\132837\238641\DBO\22553030.1
               Case 3:18-cv-02076-MO           Document 28         Filed 12/11/18      Page 27 of 31




     to escape the attachment presently in dispute.”).

               When reviewing alter-ego allegations, a Plaintiff cannot be expected to obtain all evidence to

     support its allegations, where the Defendants are privately held corporations that have intentionally

     incorporated in offshore jurisdictions with limited disclosure requirements, in a manner which would

     make tracking them down difficult for creditors (and especially not in less than thirty-six (36) hours).

     As set forth above, Plaintiff is not required to prove its case at the Rule E(4)(f) proceeding, especially in

     the context of an alter ego attachment where discovery has not yet been had. See Japan Line, Ltd. v. Willco

     Oil Ltd., 424 F. Supp. 1092, 1094 (D. Conn. 1976) (Newman, J.).        This Court should be “concerned

     with reality and not form, [and with] how the corporation operated.” United States v. Jon-T

     Chemicals, Inc., 768 F.2d 686, 693 (5th Cir.1985) (emphasis added). Here, that reality of the

     Defendants’ relationship would be completely distorted if the Court limited its review only to the

     self-serving and conclusory declarations issued by the Gourdomichalis brothers in this case to

     purportedly demonstrate that the companies are “separately incorporated” and follow all corporate

     formalities.

         IV.      THE DOCTRINE OF RES JUDICATA IS INAPPLICABLE HERE

               VIGOROUS SHIPPING presents a legally disingenuous and factually misleading

     alternative argument in support of vacatur of the Rule B attachment based on the legal doctrine of

     res judicata. Defendant claims that the issues raised in this Rule B attachment action have already

     been resolved in South African arrest proceedings and/or through a preliminary arbitration ruling

     by the London Maritime Arbitrators Association (“LMAA”). To invoke the doctrine of res

     judicata, the moving party must establish that a claim in a subsequent action “relates to the same

     primary right as a claim in a prior action, the prior judgment was final and on the merits, and the

     plaintiff was a party or in privity with a party in the prior action.” Oregon Natural Desert Ass’n v.
            PLAINTIFF PACIFIC GULF SHIPPING CO.’S
                                                                                          SCHWABE, WILLIAMSON & WYATT, P.C.
Page 27 -                                                                                           Attorneys at Law
                                                                                              1211 SW 5th Ave., Suite 1900
            OPPOSITION TO DEFENDANTS’ MOTION TO                                                   Portland, OR 97204
                                                                                                Telephone: 503.222.9981
            VACATE                                                                                 Fax: 503.796.2900



     PDX\132837\238641\DBO\22553030.1
              Case 3:18-cv-02076-MO         Document 28       Filed 12/11/18      Page 28 of 31




     Green, 953 F. Supp. 1133, 1149, (D. Ore. 1997)(citing Sanchez v. City of Santa Ana, 936 F.2d

     1027, 1035-36 (9th Cir. 1990)(quotations omitted), cert. denied, 502 U.S. 957, 116 L. Ed. 2d 437,

     112 S. Ct. 417 (1991). The failure by the moving party to demonstrate any of the three (3)

     conjunctive requirements for the doctrine of res judicata to apply will defeat the application. Id.

     Here, at least two (2) out of the three (3) required elements are missing.

              A.       The South African Proceedings

              As set forth in the accompanying declaration of Solicitor Michael Fitzgerald, the 2015

     arrest of the M/V VIGOROUS was based on the associated ship doctrine law under South Africa’s

     Admiralty Jurisdiction Regulation Act (“AJRA”) 105 of 1983. Justice Vahed’s decision was a

     preliminary ruling without prejudice to Plaintiff bringing the claim again in South Africa (should

     the requirements of Section 5(3) of the AJRA be met). Id., at ¶¶ 9-12. Plaintiff’s Verified

     Complaint included reference to the South African proceedings and made clear that Justice

     Vahed’s Order applied a foreign law, did not include three (3) of the parties who are named in this

     action, did not include the substantive corporate veil piercing allegations contained in the Verified

     Complaint here, and was decided on ex parte, preliminary pleadings without the benefit of

     disclosures, discovery, depositions, and/or a trial or evidentiary hearing on the merits. DE 1, ¶¶

     82-85. Justice Vahed’s decision was not a final judgment and has no preclusive effect, as such the

     doctrine of res judicata does not apply.

              B.       The London Arbitration Proceedings

              The preliminary ruling in the London arbitration proceeding also does not give rise to the

     doctrine of res judicata. The limited question before the Tribunal was one of contract

     interpretation, namely whether PHOENIX could be included in the arbitration between PGS and


            PLAINTIFF PACIFIC GULF SHIPPING CO.’S
                                                                                    SCHWABE, WILLIAMSON & WYATT, P.C.
Page 28 -                                                                                     Attorneys at Law
                                                                                        1211 SW 5th Ave., Suite 1900
            OPPOSITION TO DEFENDANTS’ MOTION TO                                             Portland, OR 97204
                                                                                          Telephone: 503.222.9981
            VACATE                                                                           Fax: 503.796.2900



     PDX\132837\238641\DBO\22553030.1
              Case 3:18-cv-02076-MO        Document 28        Filed 12/11/18     Page 29 of 31




     ADAMASTOS SHIPPING as an additional signatory to the charter party agreement. See DE 1,

     Exhibit 1. The Tribunal, applying English law, held that there was not sufficient evidence to

     establish a contractual right to include PHOENIX as a defendant in the underlying arbitration

     proceedings. There was never an alter ego argument presented or an attempt to pierce the corporate

     veil in the London arbitration proceedings. Accordingly, there has been no final judgment on the

     alter ego issues pending before the Court in this matter by the LMAA and res judicata does not

     apply.

              Defendant’s deliberate obfuscation of the facts and misleading arguments concerning the

     procedural background and legal status of the South African proceedings and LMAA arbitration

     proceedings are par for the course in how Defendants conduct their business and should not be

     well-received by this Court. The only way to untie the Defendant’s corporate shams and Gordian

     knot of interrelated companies is to permit discovery.

         V.       THIS COURT SHOULD EXERCISE ITS EQUITABLE DISCRETION TO
                  SUSTAIN THE ATTACHMENT

              The Supreme Court has recognized, “equity is no stranger in admiralty; admiralty courts

     are, indeed, authorized to grant equitable relief.” Vaughan v. Atkinson, 369 U.S. 527, 530 (1962);

     see also Lewis v. S. S. Baune, 534 F.2d 1115, 1120 (5th Cir. 1976). In Swift & Co., the Supreme

     Court stated that it “find[s] no restriction upon admiralty by chancery so unrelenting as to bar the

     grant of any equitable relief even when that relief is subsidiary to issues wholly within admiralty

     jurisdiction.” Swift & Co. v. Compania Caribe, 339 U.S. 684, 691-692 (1950). This equity

     principle was also articulated by the Second Circuit in Greenwich Marine, Inc. v. S.S. Alexandria,

     339 F.2d 901, 905 (2d Cir. 1965) (“[t]he inherent power to adapt an admiralty rule to the equities

     of a particular situation is entrusted to the sound discretion of the district court sitting as an

              PLAINTIFF PACIFIC GULF SHIPPING CO.’S
                                                                                   SCHWABE, WILLIAMSON & WYATT, P.C.
Page 29 -                                                                                    Attorneys at Law
                                                                                       1211 SW 5th Ave., Suite 1900
              OPPOSITION TO DEFENDANTS’ MOTION TO                                          Portland, OR 97204
                                                                                         Telephone: 503.222.9981
              VACATE                                                                        Fax: 503.796.2900



     PDX\132837\238641\DBO\22553030.1
              Case 3:18-cv-02076-MO          Document 28           Filed 12/11/18   Page 30 of 31




     admiralty judge, and not to the circuit judges sitting in review.”)

              Here, the Defendants have engaged in a pattern of fraudulent conduct in order to shield

     their assets and avoid liability to PGS. As set forth above, the Rule E(4)(f) hearing does not require

     maritime plaintiffs to prove their case at this stage, but just to demonstrate reasonable grounds to

     sustain the attachment. Plaintiff has satisfied its burden, but expects to obtain even further evidence

     of Defendants’ alter-ego relationship once discovery is completed. Plaintiff respectfully requests

     that this Honorable Court exercise its equitable discretion to sustain the Rule B attachment.

                                               CONCLUSION

              WHEREFORE, for the reasons more fully stated above, Plaintiff respectfully requests that

     this Court deny Defendant’s Motion to Vacate in its entirety, order expedited discovery, and for

     such other and just relief as Plaintiff may be entitled to.

     Dated this 11th day of December 2018.

                                                    Respectfully submitted,

                                                    CHALOS & CO, P.C.

                                                    BY:     S/BRITON P. SPARKMAN
                                                            Briton P. Sparkman
                                                            Admitted Pro Hac Vice
                                                            Email: bsparkman@chaloslaw.com
                                                            Telephone: 516.714.4300
                                                            Facsimile: 516.750.9051

                                                    and

                                                    SCHWABE, WILLIAMSON & WYATT, P.C.

                                                    BY:     S/DAVID R. BOYAJIAN
                                                            DAVID R. BOYAJIAN, OSB #112582




            PLAINTIFF PACIFIC GULF SHIPPING CO.’S
                                                                                      SCHWABE, WILLIAMSON & WYATT, P.C.
Page 30 -                                                                                       Attorneys at Law
                                                                                          1211 SW 5th Ave., Suite 1900
            OPPOSITION TO DEFENDANTS’ MOTION TO                                               Portland, OR 97204
                                                                                            Telephone: 503.222.9981
            VACATE                                                                             Fax: 503.796.2900



     PDX\132837\238641\DBO\22553030.1
              Case 3:18-cv-02076-MO     Document 28   Filed 12/11/18   Page 31 of 31




                                                  dboyajian@schwabe.com
                                                  Kent Roberts, OSB #801010
                                                  Email: ckroberts@schwabe.com
                                                  Telephone: 503.222.9981
                                                  Facsimile: 503.796.2900




            PLAINTIFF PACIFIC GULF SHIPPING CO.’S
                                                                         SCHWABE, WILLIAMSON & WYATT, P.C.
Page 31 -                                                                          Attorneys at Law
                                                                             1211 SW 5th Ave., Suite 1900
            OPPOSITION TO DEFENDANTS’ MOTION TO                                  Portland, OR 97204
                                                                               Telephone: 503.222.9981
            VACATE                                                                Fax: 503.796.2900



     PDX\132837\238641\DBO\22553030.1
